Citation Nr: 0400361	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had over 19 years of active military service 
before he retired in November 1974.  He died in November 
2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant contends that her husband was exposed to 
asbestos while serving aboard submarines during his almost 20 
years of service, and that the asbestos exposure resulted in 
his fatal lung cancer.

VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21, provides guidance in adjudicating asbestos-related 
claims.  The guidelines provide that the latency period for 
asbestos-related diseases varies from 10-45 years or more 
between first exposure and development of disease.  M21-1, 
part VI, para. 7.21(b)(1) and (2).  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

There are no post service medical records contained in the 
file prior to August 2001.  The file contains an admission 
report from the Orlando Regional Medical Center reflecting 
the veteran's admission to this facility in August 2001.  A 
CT confirmed a probable adenopathy and parenchymal changes in 
the right upper lobe.  The report noted that the veteran had 
probably been exposed to asbestos while in the Navy.

A September 2001 radiology report interpreted by Paul T. 
Wadina, M.D., reflects that calcified pleural plaques were 
possibly secondary to previous asbestos exposure.

Notations dated in September and October 2001 by Steven W. 
Mamus, M.D., an oncologist, reflect that the veteran was then 
hospitalized for lung cancer.  After the RO forwarded the 
claims folder to the Board, a letter from Dr. Mamus was 
associated with the claims folder.  Dr. Mamus noted that the 
veteran had a prior history of exposure to asbestos while in 
the Navy.  Dr. Mamus included excerpts from articles on 
asbestos as a carcinogen and provided the following opinion:

It is my opinion that asbestos may have 
played a role in the patient developing 
and ultimately dying of his lung cancer.  
It is my opinion, more likely than not, 
that the asbestos exposure the patient 
had did play a role in him developing his 
lung cancer, which ultimately caused his 
death.

The appellant did not waive her right to have this new 
evidence initially considered by the RO.  Accordingly, the 
Board must remand the case to the RO so that it may consider 
this new evidence.  38 C.F.R. §§ 19.31, 20.1304; see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).

The veteran was an ordnance mechanic in the submarine service 
for almost 20 years.  As such he may have been exposed to 
asbestos and hazardous materials on a regular basis.  The RO 
should contact the Navy Department to obtain information to 
assist in determining whether the veteran was exposed to 
asbestos materials when he was a submariner.

The Board is also of the opinion that a medical opinion 
should be obtained as to whether the veteran's death can in 
any way be attributed to his military service, in particular 
to asbestos exposure during such service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following action.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.

2.  The RO should request the Department 
of Defense or the U.S. Navy to provide 
information about the duties of the 
veteran's military occupational 
specialties, i.e., submariner, ordnance 
mechanic, and the likelihood that he was 
exposed to asbestos while performing his 
military duties.

3.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated the veteran for lung 
disorders since his release from service.  
The RO should attempt to obtain copies of 
medical records from all sources 
identified.  In particular, the RO should 
request copies of pertinent records from 
Dr. Mamus as well as the final 
hospitalization report from the Orlando 
Regional Medical Center, Orlando, Florida.

4.  After the above development has been 
completed to the extent possibly, the RO 
should arrange to have a pulmonary 
specialist review the claims folder for 
purposes of providing an opinion as to 
whether the veteran's exposure in service 
to asbestos was a principal or 
contributory cause of the veteran's death.  
After reviewing pertinent information in 
the claims folder, the physician should 
provide an opinion as to the medical 
likelihood that the exposure in service to 
asbestos was the immediate or underlying 
cause of the veteran's death, or was 
etiologically related thereto.  If it is 
the physician's opinion that the exposure 
in service to asbestos was not the 
immediate or underlying cause of death, 
and was not etiologically related to the 
immediate or underlying cause of death, 
the physician should provide an opinion as 
to the medical likelihood that the 
exposure in service to asbestos otherwise 
contributed substantially or materially to 
the veteran's death, combined to cause 
death, or aided or lent assistance to the 
production of death.  The physician should 
also provide a medical opinion as to the 
medical probability that the cause of the 
veteran's death was attributable to the 
veteran's period of military service.  A 
complete rationale for all opinions should 
be provided.

5.  The RO should then re-adjudicate the 
appellant's claim, in light of the 
evidence added to the record since the 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2003) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                  
_________________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


